DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/6/2020 has been entered.
 	Claims 1-8 remain pending as amended 10/6/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/6/2021 has been considered by the examiner inasmuch as the listed documents have been submitted into the file wrapper in English.

Withdrawn Objections/ Rejections and Response to Arguments
	Applicant’s arguments filed 10/6/2020 (hereafter, “Remarks”) have been fully considered and are addressed as follows.
	The objection to claim 1 is withdrawn in view of Applicant’s amendments to the claims.  Applicant’s argument to this effect is persuasive.
	Regarding the rejections under 35 U.S.C. 103, Applicant argues that the proposed modifications would render Giroud’s polymers unsuitable for their intended purpose.  Applicant notes that Giroud’s monomer comprises 40 to 90% by weight of the final polymer and postulates that this amount of cationic monomer would have to be vastly reduced, all the way to zero, if one were to modify Giroud to arrive at the instant invention, in which the amounts of monomers are 10 to 250-fold higher than the PEO 
	Applicant argues that there is no motivation to modify Giroud to arrive at the claimed product.  Applicant argues that Giroud states that Giroud’s products advantageously contain at least one surfactant, and Applicant conjectures that this disclosure of Giroud suggests surfactant properties are missing from Giroud’s polymer.  Applicant notes that Giroud does not teach emulsifying properties.  In reply, Applicant’s argument has been considered but is not persuasive since Giroud’s teaching that a surfactant may also be included does not speak to any positive or negative surfactant properties of Giroud’s polymer.  Moreover, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  Since Giroud teaches all claimed components in a single product, it remains the examiner’s position that Giroud’s product would have the properties instantly claimed.
	Applicant argues that there is no expectation of obtaining a core-corona structure resulting from self-association, noting that Giroud does not teach an exemplified polymer capable of self-association where Giroud is said to teach only a comparative example having a hydrophobic portion capable of self-association while teaching that acrylate monomers are hydrophilic and preferably not present (see paragraphs 3 and 4 in section “C” on page 7 of Remarks).  Applicant argues that Giroud’s largely cationic monomer would not perform to meet the requirements claimed.  In reply, this argument has been fully considered but is not persuasive in view of Giroud’s teaching as a whole, which encompasses the claimed components each of which is inseparable from its properties (i.e., relative hydrophilicity).  Specifically, Giroud teaches a polymer comprising micro particles obtained by polymerization of a polyethylene oxide macromonomer (which is polyethylene glycol methacrylate) and a monomer which is 
	Applicant argues that there is no guidance to make selections from Giroud and arrive at the claimed invention and specifically that Giroud does not teach hydrophobic monomers, specifically hydrophobic acrylate and hydrophobic acrylamide in admixture.  Applicant concludes that one would not select these components to be used in combination.  In reply, Applicant’s argument has been considered but is not persuasive since Giroud teaches the aforementioned acrylamide which is understood to be hydrophobic in accordance with Applicant’s own definition as well as an ordinarily accepted meaning of “hydrophobic”.  It is the examiner’s position that in the instant case, Giroud provides a detailed enabling methodology for producing a polymer component for desirably use in a cosmetic composition as well as enough examples showing the ability to “mix and match” components taught by Giraud and arrive at a successful polymer material for use in cosmetic applications.  For this reason, it is maintained that it would have bene obvious to adjust the monomer size and functional moieties and synthesis parameters such as solvent selection and ratios within the parameters of Giroud with a reasonable expectation of success.
Maintained Rejections
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giroud et al. (US 2008/0286218 A1, previously cited).
	The instant claims are drawn to a material comprising “uncrosslinked core-corona microparticles” that are obtained by radical polymerization of a polyethylene oxide macromonomer and at least one hydrophobic monomer selected from those claimed, as further specified in the claims.  While the following reference does not use the language “core-corona”, the product described therein appears to include all structural and functional components and be the same as the product claimed, as outlined below.
	Giroud teaches a cosmetic composition comprising at least one conditioning agent and at least one ethylene polymer (see title and abstract, in particular).  Giroud’s polymer comprises microparticles obtained by polymerization of a polyethylene oxide macromonomer represented by a chemical formula (1) (polyethylene glycol methacrylate MPEG 500, n=12), and one monomer represented by a chemical formula (3) (dimethylaminopropylmethacrylamide).  See also Examples 3-19 on page 26.  The examples on pages 26-28 demonstrate cosmetic compositions comprising said polymer which would have been considered inseparable from its functions of emulsifier functionality or “clouding agent” functionality” as further recited in dependent claims 3-8, and Giroud generally teaches radical polymerization as a method of making the products (see [0349] for instance).  Giroud teaches emulsion in water (see [0179]) as well as polymerization in an organic solvent with methyl ethyl ketone and ethanol being taught as equivalents, followed by dissolution or dispersion in water (see [0180]), the ratio of which would have been obvious to optimize in the course of performing the polymer synthesis according to Giroud’s protocol (see [0177]).  Giroud’s products produced included particles sized between 5 and 400 nm and preferably 10 to 250 nm (see [0189])(limitation of claim 2).
	Because Giroud does not teach the particular synthesis process instantly claimed but rather appears to teach microparticles the same or substantially the same in cosmetic formulations the same or substantially the same as instantly claimed, this rejection is made using obviousness rationale.  It is the examiner’s position that it would have been obvious to adjust the monomer size or functional moieties and additional synthesis parameters such as solvent selection and ratios within the parameters of Giroud, with a reasonable expectation of success.  One would have been motivated to do so to achieve good optimized results with efficient synthesis and minimized waste as is routine in the art and particularly would have been motivated to do so based on Giroud’s examples and embodiments specifically employing monomeric components outlined above and encompassed in the instant claims.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617